Citation Nr: 1710107	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the thoracolumbar spine with spondylolisthesis currently rated as 20 percent disabling prior to March 17, 2016 and 40 percent disabiling thereafter.

2.  Entitlement to total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to August 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida, Department of Veterans' Affairs (VA) Regional Office (RO). 

In September 2009 the RO granted service connection for degenerative arthritis of the thoracolumbar spine with spondylolisthesis (also claimed as arthritis of all joints and sciatica) and assigned a 20 percent rating. 

The Veteran filed a notice of disagreement (NOD) in May 2010 requesting an intial rating increase.  The RO issued a statement of the case (SOC) in February 2011 denying initial rating increase.  In April 2011 the Veteran filed a Form 9 appeal and did not request a hearing.

In September 2013 the RO issued a supplemental statement of the case (SSOC) and continued the rating at 20 percent.  In November 2013 the a Form 8 appeal was certified.  The Board remanded the claim in May 2014 the Board for a new VA examination.

In June 2016 the RO issued a decision denying an initial increase prior to March 17, 2016 and granting a rating increase effective March 17, 2016.  In September 2016 the RO issued an SSOC and confirming the RO's June 2016 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case, in part, to afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected thoralumbar spine disability.  He was afforded a VA examination in March 2016 that was responsive to the remand directives; however, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  Specifically the Court held that 38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint. As such, lacking the required findings pursuant to Correia, the March 2016 examination report is inadequate. 

Remand is also required to obtain relevant federal records.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The duty to assist includes making as many requests as necessary to obtain VA treatment records.  38 U.S.C.A. § 5103A (b)(3) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claimant shall be notified if they cannot be or are not obtained.  38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159 (e)(1) (2015). 

In this case, the most recent treatment records associated with the claims file are dated from May 1986 through June 2008.  In July 2015 the RO sent one letter to the Veteran requesting authorization to obtain VA and non-VA records and requesting employment information.  Aside from July 2015 letter, the RO did not attempt to obtain VA treatment records nor did it send notice the Veteran or his representative that such records were unavailable.  Therefore, the claims must be remanded to satisfy the duty to assist. 

Next, the Board finds that consideration of whether the Veteran is entitled to an award of TDIU, must be remanded pending resolution of increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  As the results from obtaining current records would likely have an impact on the Veteran's TDIU claim, the claim must be remanded to await the results of the requested examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Obtain the Veteran's service treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Following the completion of items (1-2) to the extent possible, schedule the Veteran for an appropriate VA examination with an appropriate medical professional to address the Veteran's lumbar spine disability.  The Veteran's claim file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia.

A. Range of Motion Studies:

(i) the examiner must test the range of motion (i.e. left and right lateral flexion, and left and right rotation of the thoracolumbar spine) in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine; 

(ii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (i.e., forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the thoracolumbar spine) of the Veteran's lumbar spine (i.e., the extent of the Veteran's pain-free motion);

(iii) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:

(iv) The examiner should also state whether the thoracolumbar spine disability is productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

(v) Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc., due to the service-connected cervical and lumbosacral spine disorders.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected cervical and lumbosacral spine disorders.  Any neurological manifestations that are associated with the service-connected spine disorders must be reported.  The examiner should also comment on the expected impact of the Veteran's lumbar spine and other service connected disabilities on his ability to work.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). The examiner is requested to address the following:

4.  Schedule the Veteran for VA examinations to determine the nature and severity of all other service connected disabilities to include: degenerative arthritis of the cervical spine, depressive disorder, sleep apnea and radiculopathy.  The claims folder must be made available to and reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed. 

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative; the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




